Citation Nr: 0728119	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-38 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from June 1975 to August 1975. 


The appeal comes before the Board of Veterans' Appeals from a 
March 2005 rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO).  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action is required.

REMAND

In a statement on a VA Form 21-4138 submitted in July 2007, a 
veterans service organization, on the veteran's behalf, 
requested a hearing before a Veterans Law Judge to be 
conducted at the RO (a Travel Board hearing).   

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board 
hearing before a Veterans Law Judge at the 
earliest available opportunity, as the 
docket permits.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b).

